UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-7247


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANIEL FOUNTAIN, a/k/a Danny Boy,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:10-cr-00777-RWT-8)


Submitted:   January 27, 2017             Decided:   February 6, 2017


Before SHEDD and WYNN, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Daniel Fountain,     Appellant Pro Se. Deborah         K. Johnston,
Assistant United    States Attorney, Greenbelt,       Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Fountain appeals the district court’s order denying

his motion to reconsider the district court’s denial of his 18

U.S.C. § 3582(c)(2) (2012) motion.          Because the district court

lacked     jurisdiction     to   consider    Fountain’s       motion    for

reconsideration, we affirm the denial of relief.               See United

States v. Goodwyn, 596 F.3d 233, 235–36 (4th Cir. 2010) (holding

that     district   court   lacks   authority   to    grant    motion   to

reconsider ruling on § 3582(c)(2) motion).           We grant Fountain’s

motion to proceed in forma pauperis, and we dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                    2